                  Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com




                   MEMO ENDORSED
                                                                  January 13, 2020

BY ECF
                                                                  USDC SDNY
Honorable Valerie E. Caproni                                      DOCUMENT
United States District Court                                      ELECTRONICALLY FILED
Southern District of New York                                     DOC #:
40 Foley Square                                                   DATE FILED: 1/13/2020
New York, NY 10007

        Re:      Cuahutle de Gabriel et al v. Bocca Bliss 725 Third Avenue Corp. et al.
                 Case No. 18-cv-10686 (VEC)

Dear Judge Caproni:

        I am an attorney with Michael Faillace & Associates, P.C., attorneys for Plaintiffs in the above-
referenced matter. I write jointly to seek an adjournment of the Initial Conference scheduled for
January 17, 2020. This is the second request of its kind.

        The undersigned had a conflict with a previously scheduled conference in New Jersey. Defense
counsel consented to an adjournment. Subsequently, the New Jersey court adjourned its conference.
However, defense counsel will be traveling on January 17, 2020. Therefore, the parties respectfully
request an adjournment of the January 17, 2020 conference to January 31, 2020.

        We thank the Court for its attention to this matter.


                                                Respectfully Submitted,

                                                /s/ Gennadiy Naydenskiy
                                                Gennadiy Naydenskiy
                                                MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                Attorneys for Plaintiff
cc: All Defendants (via mail)
                                      Application GRANTED. The IPTC scheduled for
                                      January 17, 2020, is ADJOURNED to January 31, 2020.
                                      The parties' joint preconference letter and proposed Case
                                      Management Plan are due no later than January 23, 2020.
                                      SO ORDERED.



                                                                    1/13/2020
                                      HON. VALERIE CAPRONI
                                      UNITED STATES DISTRICT JUDGE
